DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vicenti (US 20160271795 A1), hereafter Vicenti.
Regarding claim 1, Vicenti teaches a method for localizing a robot, comprising:
Moving the robot from a current position to a second position along a surface during a localizing process (0024, robot moves to a suspected location during pose estimation);
Acquiring environmental information of an environment in which the robot moves during the movement (0024, robot generates sensor data as it moves about the room); and
Comparing the environment information with an environment map stored in the robot to identify a pose of the robot in the stored environment map, wherein the pose comprises a position and orientation of the robot (0024, robot implements a template matching algorithm to determine if the generated sensor data matches the template corresponding to the suspected location, pose is estimated).
	Claim 21 is similar in scope to claim 1 and is similarly rejected.
	Regarding claim 2, Vicenti teaches the method according to claim 1, wherein before the moving the robot from the current position to the second position, further comprises:
Acquiring environment information of the current position (0024, robot generates sensor data as it moves about the room); and
Selecting a position different from the current position as the second position according to the environment information of the current position (0024, robot determines estimated position on occupancy grid, moves to suspected location of previously generated path segment).
Claim 12 is similar in scope to claim 2, and is similarly rejected.

Regarding claim 3, Vicenti teaches the method according to claim 2, further comprising:
Comparing the environment information of the current position with the environment map stored in the robot to obtain a comparison result (0077, robot compares the poses estimated while re-localizing to the poses stored in the database); and
Selecting a position different from the current position as the second position if the comparison result does not meet a set comparison requirement (0078, robot determines percent match between the re-localization path and the landmark is below a predetermined threshold, if below a threshold, robot reinitializes the re-location).
Claim 13 is similar in scope to claim 3 and is similarly rejected.

Regarding claim 4, Vicenti teaches the method according to claim 2, wherein the moving the robot from the current position to the second position, comprises:
Planning a navigation path to the second position according to the environment information of the current position (0076, re-localization path generated); and
Moving to the second position along the navigation path to the second position (0077, re-localization path followed along a first wall);
The comparing the environment information during the movement with the environment map stored in the robot to identify the pose of the robot in the stored environment map (0077, estimated poses compared to the poses stored in the database), comprises:
During the process of moving to the second position along the navigation path to the second position, comparing at least once the environment information during movement with the environment map stored in the robot to identify the pose of the robot in the stored environment map (0077, odometry along re-localization path compared to the odometry data associated with the landmark in the landmark database).
Claim 14 is similar in scope to claim 4 and is similarly rejected.

Regarding claim 5, Vicenti teaches the method according to claim 2, wherein the selecting a position different from the current position according to the environment information of the current position, comprises:
Determining at least one passable boundary around the current position based on the environment information of the current position (0050, occupancy grid established, grid cells assigned a value indicating if they are traversable or not); and
Selecting a target boundary from the at least one passable boundary, and determining the second position according to the target boundary (0050, chosen cell determined to be origin, origin is a particular location or the charging dock).
Claim 15 is similar in scope to claim 5, and is similarly rejected.

Regarding claim 11, Vicenti teaches a robot, comprising:
A basic machine, wherein the basic machine is provided with one or more sensors, one or more processors, and one or more memories storing computer instructions (0022, robot with simultaneous localization and mapping);
The one or more memories are configured to store computer instructions and an environment map (0024, memory storage stores a virtual map);
The one or more processors are configured to execute the computer instructions for (0022, robot having a controller):
Controlling the robot to move from a current position to a second position along a surface during a localizing process (0024, robot moves to a suspected location during pose estimation);
Acquiring environment information of an environment in which the robot moves during the movement by the one or more sensors (0024, robot generates sensor data as it moves about the room); and
Comparing the environment information with the environment map stored in the one or more memories to identify a pose of the robot in the stored environment map, wherein the pose comprises a position and orientation of the robot (0024, robot implements a template matching algorithm to determine if the generated sensor data matches the template corresponding to the suspected location, pose is estimated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 9, 10, 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vicenti as applied to claims 5 and 15 above, and further in view of Biber (EP3167700A1), hereafter Biber.
Regarding claim 6, Vicenti teaches the method according to claim 5, but fails to teach wherein the selecting the target boundary from the at least one passable boundary comprises:
Optimizing the at least one passable boundary to obtain at least one optimized passable boundary;
Planning a navigation path to the at least one optimized passable boundary according to a relative position relationship between the robot and the at least one optimized boundary and the environment information; and
Selecting the target boundary from the at least one optimized passable boundary according to the navigation path to the at least one optimized passable boundary.
Biber, however, does teach wherein the selecting the target boundary from the at least one passable boundary comprises:
Optimizing the at least one passable boundary to obtain at least one optimized passable boundary (0006, boundary is corrected by robot in order to define temporary working area);
Planning a navigation path to the at least one optimized passable boundary according to a relative position relationship between the robot and the at least one optimized boundary and the environment information (0029, autonomous device navigates automatically to the temporary working area based on the location of the soft boundary); and
Selecting the target boundary from the at least one optimized passable boundary according to the navigation path to the at least one optimized passable boundary (0029, autonomous working device navigates to a mapped section of the working area, in a close range of the initial soft boundary).
	Vicenti and Biber are analogous because they are in the same field of endeavor, autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing of the present invention to have included the boundary optimization of Biber in order to better determine the traversable area of the mobile robot. The motivation to combine is to ensure that as much workable area is traversed as possible.
	Claim 16 is similar in scope to claim 6, and is similarly rejected.

	Regarding claim 8, Vicenti teaches the method according to claim 5, but fails to teach wherein the determining the second position according to the target boundary comprises:
Selecting a position from the target boundary as the second position; or
Selecting a position from an environment region outside the target boundary as the second position.
Biber, however, does teach wherein the determining the second position according to the target boundary comprises:
Selecting a position from the target boundary as the second position (0030, autonomous working device mows up to the border section); or
Selecting a position from an environment region outside the target boundary as the second position (0030, autonomous working device detects a lack of natural limit, determines new limit within a range, and navigates into the newly available area).
Vicenti and Biber are analogous because they are in the same field of endeavor, autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing of the present invention to have included the available position determination of Biber in order to further determine the traversable area of the mobile robot. The motivation to combine is to ensure that as much workable area is traversed as possible.
Claim 18 is similar in scope to claim 8 and is similarly rejected.

Regarding claim 9, Vicenti teaches the method according to claim 5, but fails to teach wherein it further comprises:
During the movement of the robot to the second position, monitoring whether a new passable boundary appears around the current position; and 
When the new passable boundary appears and satisfies a target boundary condition, using the new passable boundary as a new target boundary, and re-determining the second position according to the new target boundary.
Biber, however, does teach wherein further comprises:
During the movement of the robot to the second position, monitoring whether a new passable boundary appears around the current position (0029, autonomous working device searches for boundaries while navigating to the mapped section); and 
When the new passable boundary appears and satisfies a target boundary condition, using the new passable boundary as a new target boundary, and re-determining the second position according to the new target boundary (0029, autonomous device corrects the boundary of working area close to the new-found natural limit).
Vicenti and Biber are analogous because they are in the same field of endeavor, autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing of the present invention to have included the further boundary determination of Biber in order to further determine the traversable area of the mobile robot. The motivation to combine is to ensure that as much workable area is traversed as possible.
Claim 19 is similar in scope to claim 9, and is similarly rejected.

Regarding claim 10, Vicenti teaches the method according to claim 5, but fails to teach where it further comprises:
During the movement of the robot to the second position, monitoring an existing state of the target boundary; and
When the target boundary disappears, selecting a new target boundary from a passable boundary around the current position, and re-determining the second position according to the new target boundary.
Biber, however, does teach where it further comprises:
During the movement of the robot to the second position, monitoring an existing state of the target boundary (0030, limit unit detects if the natural limit is still there); and
When the target boundary disappears, selecting a new target boundary from a passable boundary around the current position, and re-determining the second position according to the new target boundary (0030, if the natural limit is not there, the boundary is adjusted to a nearby natural boundary, and the area between is traversed).
Vicenti and Biber are analogous because they are in the same field of endeavor, autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing of the present invention to have included the further boundary determination of Biber in order to further determine the traversable area of the mobile robot. The motivation to combine is allow the robot to adapt to a variable work environment.
Claim 20 is similar in scope to claim 10, and is similarly rejected.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vicenti in view of Biber, and further in view of Nakamura (US 20080249662 A1), hereafter Nakamura.
Regarding claim 7, Vicenti teaches the method according to claim 5, but fails to teach wherein the selecting the target boundary from the at least one passable boundary comprises:
Optimizing the at least one passable boundary to obtain at least one optimized passable boundary; and
Selecting the target boundary from the at least one optimized passable boundary according to a size of each optimized passable boundary and the current position of the robot.
Biber, however, does teach wherein the selecting the target boundary from the at least one passable boundary comprises: 
Optimizing the at least one passable boundary to obtain at least one optimized passable boundary (0006, boundary is corrected by robot in order to define temporary working area).
Vicenti and Biber are analogous because they are in the same field of endeavor, autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing of the present invention to have included the boundary optimization of Biber in order to better determine the traversable area of the mobile robot. The motivation to combine is to ensure that as much workable area is traversed as possible.
Nakamura, however, further teaches wherein the selecting the target boundary from the at least one passable boundary comprises:
Selecting the target boundary from the at least one optimized passable boundary according to a size of each optimized passable boundary and the current position of the robot (0013, mobile apparatus moves in accordance with a rule depending on the width of the clearance between the boundary of the passable region, which is represented by the size of the overlapping area of each of the regions.
Vicenti, Biber, and Nakamura are analogous because they are in the same field of endeavor, autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing of the present invention to have included the boundary size determination of Nakamura in order to further determine the traversable area of the mobile robot. The motivation to combine is to ensure that the mobile does not attempt to travel through a boundary it cannot fit through.
Claim 17 is similar in scope to claim 7, and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664